As filed with the Securities and Exchange Commission on June 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:April 30, 2012 Item 1. Schedule of Investments. Akre Focus Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 67.6% Capital Markets: 8.2% Diamond Hill Investment Group * $ LPL Investment Holdings, Inc. * TD Ameritrade Holding Corp. Consumer Finance: 0.2% White River Capital, Inc. Diversified Financial Services: 5.7% Bank of America Corp. Moody's Corp. Diversified Operations: 2.5% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.6% Bwin.Party Digital Entertainment Industrial Services & Distributors: 0.2% Diploma PLC Insurance: 6.9% Berkshire Hathaway, Inc. - Class B * Hartford Financial Services Group, Inc. Markel Corp. * IT Services: 14.4% Computer Services, Inc. Mastercard, Inc. Visa, Inc. Media: 2.6% Lamar Advertising Co. * Multiline Retail: 6.5% Dollar Tree, Inc. * Sears Holdings Corp. * Software: 1.4% FactSet Research Systems, Inc. Specialty Retail: 15.6% CarMax, Inc. * O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Technology: 1.8% Apple, Inc. * TOTAL COMMON STOCKS (Cost $502,902,575) CONVERTIBLE PREFERRED STOCK: 1.2% Insurance: 1.2% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) PARTNERSHIPS & TRUSTS: 8.2% Real Estate Investment Trusts: 8.2% American Tower Corp. Annaly Capital Management, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $67,970,533) Principal Amount ASSET BACKED BOND: 3.1% Citibank Omni Master Trust $ Series A, 2.339%, 5/15/2016 ^ # TOTAL ASSET BACKED BOND (Cost $30,021,935) CORPORATE BONDS: 11.6% Bank of America Corp., 0.968%, 9/11/2012 # Citigroup, Inc., 5.625%, 8/27/2012 5.300%, 10/17/2012 General Electric Capital Corp., 3.500%, 8/13/2012 Goldman Sachs Group, Inc., 5.450%, 11/1/2012 3.625%, 8/1/2012 Merrill Lynch & Co., Inc., 0.709%, 6/5/2012 # 6.050%, 8/15/2012 Nationwide Building Society, 5.500%, 7/18/2012 ^ TOTAL CORPORATE BONDS (Cost $113,830,115) OTHER SECURITIES: 4.0% 1 TOTAL OTHER SECURITIES (Cost $38,009,621) TOTAL INVESTMENTS IN SECURITIES: 95.7% (Cost $766,568,095) Other Assets in Excess of Liabilities: 4.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Security exempt from registration under Rule 144a of the Securities Act of 1933. The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. The security is determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees. At April 30, 2012, the value of these securities amounted to $55,268,062 or 5.6% of net assets. # Variable rate security. Rate disclosed as of April 30, 2012. 1 Represents previously undisclosed securities which the Fund has held for less than one year. The cost basis of investments for federal income tax purposes at April 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at April 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of April 30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
